UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4971


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KELLY JOSEPH RUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Ashville. Martin K. Reidinger,
District Judge. (1:09-cr-00034-MR-DLH-1)


Submitted:   July 3, 2014                 Decided:   July 17, 2014


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kelly Joseph Rucker appeals from the revocation of his

supervised release and the imposition of a prison term of twelve

months and one day.                 On appeal, Rucker’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious issues on appeal but

questioning        whether         Rucker      was       sentenced         over     the    statutory

maximum    of      twenty-four         months,           given    the       prior    sentences       he

served (totaling twenty months) for violations of his supervised

release.           Neither      Rucker         nor       the    Government          has    filed     an

additional brief.            We affirm.

              A    district         court      may       revoke       a    term     of    supervised

release and impose a term of imprisonment after “find[ing] by a

preponderance           of   the    evidence         that       the       defendant       violated      a

condition         of    supervised        release.”              18       U.S.C.    §     3583(e)(3)

(2012).     “[A] defendant whose term is revoked . . . may not be

required to serve on any such revocation more than . . . 2 years

in prison if such offense is a class C or D felony . . . .”                                       Id.

              Under a prior version of this statute, we “assume[d]

without    deciding[]           that      §    3583(e)(3)’s               maximum     prison      term

limits the total prison time that may be imposed for multiple

violations of supervised release.”                             United States v. Hager, 288

F.3d   136,       137    (4th      Cir.       2002).           However,      section       3583    was

amended in 2003 by the Prosecutorial Remedies and Other Tools to

                                                     2
End the Exploitation of Children Today Act of 2003 (“PROTECT

Act”    or     “Act”).          The    Act    added     the     phrase      “on      any    such

revocation”         to    §    3583(e)(3).         Every   Circuit       to    address       the

amended version of § 3583(e)(3) has concluded that “prior time

served    for      violations         of   supervised      release     is     not     credited

towards and so does not limit the statutory maximum that a court

may    impose      for    subsequent        violations     of    supervised          release.”

United States v. Perry, 743 F.3d 238, 241-42 (7th Cir. 2014)

(collecting cases); see also United States v. Tapia-Escalera,

356 F.3d 181, 188 (1st Cir. 2004) (noting that, through the

PROTECT      Act,    “Congress        has    altered    the     statute       to    adopt    the

government’s position” that the terms of imprisonment do not

aggregate (emphasis omitted)).                 We agree.

              Accordingly,            we    conclude    that     the     district          court

properly determined that Rucker’s prior revocation sentences did

not    limit       the    statutory        maximum     available       and,        thus,    that

Rucker’s sentence does not exceed the statutory maximum.                                      In

accordance with Anders, we have reviewed the entire record in

this     case       for       meritorious      claims      and     have       found        none.

Accordingly, we affirm the district court’s judgment.

              This court requires that counsel inform his client, in

writing,      of    his       right   to    petition    the     Supreme       Court    of    the

United States for further review.                    If the client requests that a

petition be filed, but counsel believes that such a petition

                                               3
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on the client.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     4